WALLACE, Circuit Judge.
This case turns wholly upon questions of fact, aud we are unable to agree with the learned district judge in his view of the facts. We are unable to discover in the evidence anything which indicates a want of vigilance or prudent navigation on the part of the Mascot. She was proceeding with a boat"in tow lashed on her port side, very slowly approaching the drawbridge, at a safe distance from the dock where the libelant’s canal boat was unloading, and at a safe distance from the canal boat, when, owing to an unforeseen, sudden, and unnecessary sheer of an overtaking vessel on her port side, her tow was violently struck, and she was shoved to the starboard, and brought, in contact with the libelant’s boat. Undoubtedly, she could have taken a course originally further out in the channel, and further away from the dock; hut the course she did take was the usual one, and the distance from the dock the usual distance for vessels approaching the draw as she was. She was not bound to anticipate any such occurrence as took place. The sole cause of the accident was the negligence of another vessel. The decree is reversed, and the cause remitted to the district court, with instructions to dismiss the libel, with costs of that court and of this appeal.